OPINION ON REHEARING
BUSSEY, Presiding Judge:
In the defendant’s Petition for Rehearing, he urges that the endorsement of witness F. E. McAnally, on the day of trial was in bad faith, and relies on Boston v. State, 39 Okl.Cr. 275, 264 P. 212 (1928), and McCollough v. State, Okl.Cr., 360 P.2d 727 (1961), which were considered by the Court in the preparation of our original opinion. He also cites Bisanar v. State, 93 Okl.Cr. 7, 223 P.2d 795 (1950), which was not previously considered by the Court. These cases demonstrate the principal that the late endorsement of witnesses prior to or during trial will not be a ground for reversal unless it affirmatively appears that counsel’s motion for a continuance or delay in order to interview the witness and prepare a defense was arbitrarily overruled and that said endorsement operated to prejudice the defendant in the preparation and presentation of his defense. An examination of the record fails to reflect prejudice to the defendant in the preparation and presentation of his defense, and for this reason we find the Petition for Rehearing to be without merit.
*1296The judgment and sentence appealed from is AFFIRMED, and the Clerk of this Court is directed to issue the MANDATE FORTHWITH.
BRETT, J., concurs.